Exhibit 10.487

 

ASSIGNMENT OF CONTRACT

 

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this
30th day of December, 2004 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and INLAND WESTERN VIERA LAKE ANDREW, L.L.C., a
Delaware limited liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain agreement
dated as of November 15, 2004, as amended, and entered into by Wickham & 95
Corp., a Florida corporation and Lot 91, L.L.C., an Arizona limited liability
company, as Seller, and Assignor, as Purchaser (collectively, the “Agreement”),
with respect to the sale and purchase of the property described by the
Agreement, located in Viera, Florida and known as The Shoppes at Lake Andrew
Shopping Center.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

By:

   /s/ Karen Kautz

 

 

Name:

KAREN KAUTZ

 

 

Title:

Vice President

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN VIERA LAKE ANDREW, L.L.C., a
Delaware limited liability company

 

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

DEBRA A. PALMER

 

 

 

Title:

Asst. Secretary

 

 

--------------------------------------------------------------------------------